DETAILED ACTION
Claims 21-40 are pending in the application and claims 21-40 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 21-40 are/is rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. US2015/0058330 in view of Jheeta et al. US2016/0171115 in view of Kumagai et al. US2020/0134015 and in further view of Friedrer et al. US2010/0169329
Regarding claim 21, Carroll teaches: a server computing device coupled to a network and comprising: at least one processor that is programmed to execute instructions stored within a memory of the server computing device so that, when the instructions are executed by the at least processor, the system is programmed to: (Carroll see paragraph 0003 0043 0059 CPU executing instructions in computer readable media and data storage on memory with computer servers in communication network with client device)
receive, from a client computing device coupled to the network, a character string comprising: (Carroll see paragraph 0121 0122 0153 user to enter a domain name search string or query)
a user input associated with at least one of: a digital repository or a content within at least one digital file; (Carroll see paragraph 0068 0102 0103 0153 0154 user input query to be analayzed by user account data record from database used to identify certain information where user record reads on digital file. Website associated with user record are analyzed where website reads on electronic file)
tokenize the character string to generate a plurality of file tokens; (Carroll see paragraph 0094 text string “joespizza” and identify keywords “joes” and “pizza” where “joes” and “pizza” reads on plurality of tokens)
match each of the plurality of file tokens to a knowledge base token stored in a database coupled to the network to identify a plurality of matched knowledge base tokens within a predetermined period of time; (Carroll see paragraph 0057 0079 0090 0091 0094 information about domain names stored in database for a given interval of time such that domain is recommended to user based on keywords. For example Joe’s Pizza is in New York City and domain including NYC is recommended. New York City and NYC read on match, identified keywords read on file tokens, database reads on database, NYC being included in domain reads on knowledge base token, interval of time reads on predetermined period of time)
automatically generate, based on the plurality of matched knowledge base tokens: 
i) at least one top level domain (TLD) from at least one first label associated with at least one matched knowledge base token of the plurality of matched knowledge base tokens, (Carroll see paragraph 0089-0091 0124 0125 generate domain names using TLD based on determined match such as location, language, city, zip code, category where determined match with examples reads on matched knowledge base token)
ii) at least one second level domain (SLD) from at least one second label associated with the plurality associated with at least one matched knowledge base token of the plurality of matched knowledge base tokens, and (Carroll see paragraph 0090 0094 domains to include SLD based on determined match such as location, language, city, zip code, category where determined match with examples reads on matched knowledge base token, domains such as joespizza.nyc where joespizza reads on SLD containing label)
iii) at least one other domain name comprising a combination from the at least one SLD with the at least one TLD; (Carroll see paragraph 0040 suggesting domain name with TLD and SLD)
domain name of the at least one TLD, the at least one SLD, and the at least one other domain name, of a respective matched knowledge base token within the predetermined period of time; (Carroll see paragraph 0057 0079 0090 0091 0094 information about domain names stored in database for a given interval of time such that domain is recommended to user based on keywords. For example Joe’s Pizza uses SLD and TLD to recommend domains such as joespiza.nyc, joes pizza.newyork. Interval of time reads on predetermined period of time and the given examples and recommended domains reads on each of the various given domains)
domain name of the at least one TLD, the at least one SLD, and the at least one other domain name (Carroll see paragraph 0057 0079 0090 0091 0094 information about domain names stored in database for a given interval of time such that domain is recommended to user based on keywords. For example Joe’s Pizza uses SLD and TLD to recommend domains such as joespiza.nyc, joes pizza.newyork)
Carroll does not distinctly disclose: wherein the character string is associated with a plurality of speech labels;
wherein each file token in the plurality of file tokens is associated with at least one speech label of the plurality of speech labels
exclude a first file token of the plurality of tokens based on at least one speech label associated with the first file token
calculate, for each domain name a domain name score based on a frequency value that corresponds to a number of appearances
automatically rank each domain name based on the domain name score to generate a ranked list of domain names; 
wherein a first ranked domain name has a domain name score that is greater than the domain name score associated with a second ranked domain name; 
wherein the first ranked domain name is placed at a higher priority position on a list of ranked domain names than the second ranked domain name on the ranked list of domain names;
select, from the ranked list of domain names, at least one selected domain name having a higher priority placement based on the domain name score within the list of ranked domain names; and 
instruct, through the network, the client computing device to display the at least one selected domain name on the client computing device
However, Jheeta teaches: calculate, for each domain name a domain name score based on a frequency value that corresponds to a number of appearances (Jheeta see paragraph 0024 0087 calculate TF-IDF for each token using all candidate domain names as documents and calculating a normalized score for each candidate domain name by using a sum of TF-IDF of tokens in the candidate domain name)
automatically rank each domain name based on the domain name score to generate a ranked list of domain names; (Jheeta see paragraph 0025 0087 ranked list of domain names based on normalized score such that normalized score is based on TF-IDF of tokens)
wherein a first ranked domain name has a domain name score that is greater than the domain name score associated with a second ranked domain name; 
wherein the first ranked domain name is placed at a higher priority position on a list of ranked domain names than the second ranked domain name on the ranked list of domain names; (Jheeta see paragraph 0025 0087 ranked list of domain names based on normalized score such that normalized score is based on TF-IDF of tokens. By definition of a ranked list of domain names a given ranked domain name will be placed higher on the listed based on score)
select, from the ranked list of domain names, at least one selected domain name having a higher priority placement based on the domain name score within the list of ranked domain names; and 
instruct, through the network, the client computing device to display the at least one selected domain name on the client computing device.  (Jheeta see paragraph 0022 0031 0090 ranked domain names list based on score resulting in ordered list of candidate domain names of the most relevant domain names then the ranked list is sent to computing device via network)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include ranking domain names as taught by Jheeta for the predictable result of more efficiently providing domain name recommendations.
Carroll as modified does not distinctly disclose: wherein the character string is associated with a plurality of speech labels;
wherein each file token in the plurality of file tokens is associated with at least one speech label of the plurality of speech labels
exclude a first file token of the plurality of tokens based on at least one speech label associated with the first file token
However, Kumagai teaches: wherein the character string is associated with a plurality of speech labels; (Kumagai see paragraphs 0036 0037 0041 tokenization generating tokens from a sentence and tagging tokens using part of speech labels)
wherein each file token in the plurality of file tokens is associated with at least one speech label of the plurality of speech labels (Kumagai see paragraphs 0036 0041 tokenization generating tokens from a sentence and tagging tokens using part of speech labels or types such as person, location)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include determining part of speech labels as taught by Kumagai for the predictable result of more efficiently and effectively processing tokens
Carroll as modified does not teach: exclude a first file token of the plurality of tokens based on at least one speech label associated with the first file token
However, Frieder teaches: exclude a first file token of the plurality of tokens based on at least one speech label associated with the first file token (Friedrer see paragraph 0075 token removed from stream based on part of speech)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include removing part of speech labels as taught by Friedrer for the predictable result of more efficiently and effectively processing tokens

	Regarding claim 22, Carroll as modified further teaches: at least one stop word, comprising an article, a state of being verb, or a preposition; 
at least one entity-related label comprising a personal name, a business name, a city, a state, or a country; 
at least one relevant TLD, relevant to the knowledge base token, or at least one variation of the at least one relevant TLD; or 
at least one part-of-speech pattern.  (Carroll see paragraph 0089 location can be city state or country which is to be used to identify user location and location used to recommend domains. Examiner notes the optional recitation of elements in the claim)

Regarding claim 23, Carroll as modified further teaches: a first domain name generation technique identifying an n-gram combination of the plurality of matched knowledge base tokens; or 
a second domain name generation technique utilizing a drop-gram technique.  (Jheeta see paragraph 0022 0036 tokens includes n-grams and tokens used to receive candidate domain names. Examiner notes the optional recitation in the claim language.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include ranking domain names as taught by Jheeta for the predictable result of more efficiently providing domain name recommendations.

Regarding claim 24, Carroll as modified further teaches: wherein each domain name of the at least one TLD, the at least one SLD, and the at least one other domain name comprise combinations of: grammatically correct words and phrases according to correct part-of- speech patterns; or 
a business name combined with a business category keyword.  (Carroll see paragraph 0095 Joespizzaresaurant used as SLD in domain recommendation where Joe’s Pizza reads on business name and restaurant reads on business category keyword. Examiner also notes the optional recitation used in the claim language)

Regarding claim 25, Carroll as modified further teaches: wherein each domain name of the at least one TLD, the at least one SLD, and the at least one other domain name is generated using a domain name variation technique comprising: 
a synonym spin; 
a singular noun to plural noun spin; or a plural noun to singular noun spin.  (Jheeta see paragraph 0006 spinning by using synonyms reads on a synonym spin. Examiner also notes the optional recitation in this claim)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include ranking domain names as taught by Jheeta for the predictable result of more efficiently providing domain name recommendations.

Regarding claim 26, Carroll as modified further teaches: wherein the instructions further cause the system to generate the at least one TLD comprising at least one of: 
a TLD tagged in the knowledge base as relevant to at least one of the plurality of tokens, (Carroll see paragraph 0079 0090 0094 database stores information regarding TLD, TLD such as NYC is determined to be relevant to New York City) 
a ".com" TLD, a ".net" TLD, a ".org" TLD, (Caroll see paragraph 0125 .com, .org)
 a ".info" TLD, a country code TLD, or a city-related TLD.  (Carroll see paragraph 0090 0124 .nyc, .de .us .uk where .us .uk .de reads on country code TLD)

Regarding claim 27, Carroll as modified further teaches: wherein the instructions further cause the system to determine if a plurality of generated domain names are available for registration.  (Carroll see paragraph 0038 contacting domain name registrar to determine if desired domain name is available)

Regarding claim 28 Carroll as modified further teaches: wherein each domain name score is calculated according to at least one dimension of the feature of at least one domain name, and wherein the at least one domain name is ranked based on the domain name score calculated for the at least one domain name.  (Jheeta see paragraph 0025 0087 ranked list of domain names based on normalized score such that normalized score is based on TF-IDF of tokens)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include ranking domain names as taught by Jheeta for the predictable result of more efficiently providing domain name recommendations.

Regarding claim 29 Carroll as modified further teaches: wherein each domain name of the at least one TLD, the at least one SLD, and the at least one other domain name are calculated comprising: term frequency defining how frequently a term appears in each document; and inverse document frequency based on a determination of how many documents contain the term.  (Jheeta see paragraph 0024 0087 calculate TF-IDF for each token using all candidate domain names as documents and calculating a normalized score for each candidate domain name by using a sum of TF-IDF of tokens in the candidate domain name. TF reads on term frequency and IDF reads on inverse document frequency)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a method of recommending domain names to a user as taught by Carroll to include ranking domain names as taught by Jheeta for the predictable result of more efficiently providing domain name recommendations.

Regarding claim 30 Carroll as modified further teaches: wherein the instructions further comprise program instructions to identify a plurality of tokens that fail to match either the plurality of file tokens or the plurality of knowledge base tokens for display; 
wherein the plurality of tokens that fail to match either the plurality of file tokens or the plurality of knowledge base tokens are flagged as a classification.  (Carroll see paragraph 0079 0183 information about domains stored in database, candidate domain names to be filtered removing taboo words from domain or deemed as offensive or dangerous domains names where taboo words to be removed and filtered reads on flagged tokens to be removed and taboo and dangerous and offensive read on classification)

Regarding claim 31 Carroll as modified further teaches: wherein the instructions further comprise program instructions to remove a plurality of flagged tokens from the plurality of tokens. (Carroll see paragraph 0079 0183 information about domains stored in database, candidate domain names to be filtered removing taboo words from domain where taboo words to be removed and filtered reads on flagged tokens to be removed)

Regarding claims 32-40, note the rejection of claim(s) 21-31. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.



Response to Arguments
	Applicant’s argument: Claim objections should with withdrawn in light of amendments
	Examiner’s response: Applicant’s argument is persuasive and claim objections are withdrawn.

	Applicant’s argument: Prior art of record does not teach newly amended limitation
	Examiner’s response: Applicant’s argument is moot as newly amended claims are responded to in the above rejection with new art

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153